Filed 2/8/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 19







State of North Dakota, 		Plaintiff and Appellee



v.



Danial Ray Curtis, 		Defendant and Appellant







No. 20100154







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Wickham Corwin, Judge.



AFFIRMED.



Per Curiam.



Mark R. Boening, Assistant State’s Attorney, and Justin Roesler, under the Rule on Limited Practice of Law by Law Students, P.O. Box 2806, Fargo, N.D. 58108-2806, for plaintiff and appellee, on brief.



Daniel E. Gast, 503 7th Street North Ste. 206, Fargo, N.D. 58102, for defendant and appellant, on brief.

State v. Curtis

No. 20100154



Per Curiam.

[¶1]	Danial Curtis appeals from the trial court’s judgment revoking his probation and re-sentencing him to three years in prison.  On appeal, Curtis argues the trial court erred in revoking his probation because the court relied on the testimony of only one witness and failed to make findings that incarceration was necessary.  We affirm under  N.D.R.App.P. 35.1(a)(2), (4), and (7).  
See, e.g.
, 
State v. Jensen
, 2010 ND 3, ¶ 6, 777 N.W.2d 847 (stating the State’s only witness at the revocation hearing was the defendant’s probation officer); 
State v. Ennis
, 464 N.W.2d 378, 382 (N.D. 1990) (“On appeal of a claim that a sentence is excessive or incorrect, this court has no power to review the discretion of a sentencing court in fixing a term of imprisonment within the range authorized by statute.”).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner